DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 1/14/2021.  Claims 1-37 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Bell on 1/21/2021.

4.	The application has been amended as follows:
Claim 13, last line, change “Tinuvin 880” to -- 2N,4N’-dibutyl-2N-4N’-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-6-(1-pyrrolidinyl)-1,3,5-triazine-2,4-diamine  --.

Allowable Subject Matter

5.	Claims 1-37 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Eng et al. (US 2016/0145427).
Eng et al. disclose a stabilizer composition comprising a UVA and a co-active agent such as alkoxylated alcohol (claim 1).
	Thus, Eng et al. do not teach or fairly suggest the claimed granular stabilizer composition comprising:
i)    at least one polymer additive selected from the group consisting of UV absorbers (UVA), hindered amine light stabilizers (HALS), hindered phenol antioxidants, hindered benzoate (HB), 3-arylbenzofuranones, thioesters, N,N -disubstituted hydroxylamines, organophosphines, phosphites, and phosphonites; and
ii)    at least one co-active agent selected from the group consisting of alkoxylated aliphatic alcohols; alkoxylated esters of fatty acids; alkoxylated fatty amines or salts thereof; and alkoxylated fatty amides, wherein the co-active agent has a melting point from 45 °C to 100 °C,
wherein the granular stabilizer composition is further characterized as being provided in a low-dusting, compacted form, and substantially free of a carrier polymer resin.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762